MILLER, District Judge.
There is the usual conflicting testimony in collision cases. Several persons who were on board the propeller as passengers and otherwise, in a set of stereotyped answers, testify that at the time of the collision she was nearer the north pier than the south. This is in contradiction of the answer and the other evidence. The answer states that the propeller kept in the center between the piers; and the proof is that at the time of the collision her bow was fifty feet south of the center, heading southwestward. It is satisfactorily shown that immediately before the collision the engines *426of the propeller were reversed.' It is’ not necessary to a correct decision of the question of fault, on the part of the propeller, to examine at length the volume of evidence submitted. The facts above stated from the pleadings show satisfactorily that the propeller was in fault. The well-established rule, that a steam vessel entering a harbor is bound to observe the utmost vigilance to avoid collision with other vessels, was not observed by the propeller in the following particulars:
1. The propeller entered the harbor from the lake at too great speed. The rate of eight miles an hour is not allowable. A steam vessel entering between the piers from the lake, even on slackening her speed by shutting off steam when inside, may not be in condition to stop or reverse in time to avoid collision with vessels under way out. “There being no usage as to an open way, the vigilance is thrown upon the entering vessel. Ordinary care under such circumstances will not excuse a steamer for a wrong done.” The length of the piers is too short and the space between them too narrow to admit the ordinary maneuver of vessels in the open sea to avoid collisions. The collision occurred about nine hundred and thirty feet from the outer end of the piers. At the rate of eight miles an hour, the propeller would reach that point in less than one minute. If checked in speed one-half on, her way up, she would reach that point in one minute and one-half. By running in at that rate, and a tug with a schooner in tow in full view of meeting her, the propeller must take the responsibility.
2. The signal was given the propeller in due time to keep to the right side, which was answered in like manner. It then became the duty of the propeller to keep the right or north side of the center between the piers, which she did not; and at the moment of the collision her bow was about fifty feet south of the center, heading into the schooner.
3. When the propeller sheered, and did not answer her helm to the starboard, steered wildly and was unmanageable, it was the duty of the master to stop her until the tug and schooner had passed. The propeller had full power to stop at any time, and to reverse. She did not stop in time to avoid the collision.
It is alleged that the tug was in fault for not keeping close to the south pier, and out of the way of the propeller. The tug was entitled to one-half the channel or space between the piers. The signals settled that matter between the propeller and the tug. The captain of the tug even on seeing that the propeller sheered, and did not answer her helm a-starboard, would have risked collision at his expense by running the tug in reference to the course of the propeller, or to have steered towards the north pier. There was no obligation upon the tug so to maneuver at its own risk of condemnation in case of collision. The tug was on its own course, and had the right of it, exclusive of the propeller. It is true that the tug was not in the range of a sailing vessel, requiring steamboats to keep out of the way. The-tug had the character of a steam vessel, going out of port, on its own course, agreed, upon with the propeller, which it was bound to keep. The wind being from the southwest, although not very strong, yet striking the schooner on her starboard, it is not probable that she would be a-starboard of the-tug. It would require a quick movement on the part of the tug to bring the schooner into line at the point of entrance into the piers. The tug at the time of the collision was heading south-eastward, and could not have advanced much further on that course without running on the south pier. In this movement the tug was making way for the propeller.
In the answer it is stated, “that the master of the propeller saw the schooner descending the river in tow of a tug. He .immedir ately caused the steam to be shut off entirely from the engine of the propeller, in order that the schooner might get between the harbor piers before he met her. And that when the schooner had go-t within five hundred feet of the propeller, the master of the propeller saw that the vessels, if they proceeded at the speed at which they were-going, and upon the same courses, must meet in the bend of the river where it turns out of the old channel to come into the straight cut between the piers, gave the order to the engineer to reverse the engines of the propeller, and that thereupon the engines were-immediately reversed.” The tug and schooner being in the bend of the river where it empties into the straight cut between the piers, and the captain of the propeller, knowing that to be a difficult point of navigation, particularly for a tug with a vessel in tow, and requiring an effort at that point on the part of the tug to keep its tow in line, preferred meeting them inside the piers, where there was less danger of collision. Whatever fault there was, consisted in the propeller running up too far. The tug was running at a rate of between three and four miles an hour, and if the propeller was then running at four miles an hour, it is evident that a collision must occur before the propeller could assume a backward movement. It was -also argued, that the tug was in fault for allowing the men on board the schooner to be setting sails coming down the river. It was a matter of duty and of necessity to prepare the vessel for navigation and protection, before passing out into the open lake. In less than two minutes, if the collision had not occurred, the schooner would have been cast loose from the tug in the lake. It- was alleged that the master of the tug, seeing the unmanageable condition of the propeller, in not answering her helm, should have stopped. If the tug could have stopped, what would have become of. the schooner 2 *427She could not be stopped-.short of being-turned completely around in the way of the propeller, and with greater certainty of col--lision. From examination of the pleadings and evidence, my opinion is, • that the propeller is in sole fault of the collision, and a decree is ordered accordingly.
NOTE!, [from original report.] As to duty of steamer in crowded harbor, see The Corsica, 9 Wall. [76 U. S.] 630; The Johnson, Id. 146; The City of Paris, Id. 634; The Syracuse, [Case No. 13,718;] Brunswick v. The Sea Gull, Case No. 12,578. As to duty of tug, Horn v. The Anthracite, Case No. 6,412; Smith v. The Creole, Case No. 13,033; Sproul v. Hemmingway, 14 Pick. 1; The-Express, [Case No. 4,596:] Snow v. Hill, 20 How. [61 U. S.] 543; New York, etc., Transp. Co. v. Philadelphia, etc., Nav. Co., 22 How. [63 U. S.] 461. Boats in tow and exclusively under the control of the tug, are, as respects other vessels, to be considered vessels under steam. The Pennsylvania, [Case No. 10,946.] A tug with a tow lashed alongside is considered as one vessel and that a steam vessel, and must follow the rules of steam' vessels. Railroad Co. v. The Manton, [Case No. 7,319.]